United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Warren, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1467
Issued: March 5, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 23, 2018 appellant filed a timely appeal from a February 27, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish more than two
percent permanent impairment of his right lower extremity, for which he previously received a
schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On March 27, 2014 appellant, then a 58-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he suffered from right knee pain as a result of walking,
standing, and mounting and dismounting vehicles while at work. He noted that he first became
aware of his claimed condition and realized its relation to his federal employment on
February 10, 2014. Appellant stopped work on March 4, 2014 and returned to modified duty on
March 5, 2014.
OWCP accepted his claim for right knee strain.
On January 28, 2015 appellant filed a claim for a schedule award (Form CA-7). After
development of the medical evidence, OWCP granted him a schedule award for two percent
permanent impairment of his right lower extremity.
On January 26, 2016 appellant filed a claim for an additional schedule award (Form CA-7).
In a January 11, 2016 report, Dr. Peter E. Metropoulos, Board-certified in occupational
medicine, opined that appellant had 22 percent permanent impairment of the right lower extremity3
according to the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides).4 He noted that appellant’s claim had been accepted for
right knee sprain and provided examination findings. Dr. Metropoulos diagnosed right knee
progressive pain with loss of function and decreased range of motion with diagnostic evidence of
tricompartmental osteoarthritis. He reported that appellant had reached maximum medical
improvement (MMI) as of January 21, 2015.
In a February 11, 2016 report, Dr. Michael M. Katz, a Board-certified orthopedic surgeon
and OWCP district medical adviser (DMA), noted his disagreement with Dr. Metropoulos’
January 11, 2016 impairment rating report. He explained that Dr. Metropoulos applied Table 163, Knee Regional Grid, for separate diagnoses, which was duplicative and inconsistent with the
methodology outlined in the A.M.A., Guides. Dr. Katz recommended that OWCP refer appellant’s
schedule award claim for a second opinion evaluation.

2

Docket No. 17-1056 (issued November 3, 2017).

3
Dr. Metropoulos indicated that his evaluation of impairment was based on Table 16-3, Knee Regional Grid, and
supplemental Table 16-5, Table 16-6, Table 16-7, Table 16-8, and Table 16-23. He determined that appellant had
seven percent permanent impairment for his right ankle sprain condition, two percent permanent impairment for
appellant’s medial meniscus tear, seven percent for appellant’s tear of the gastrocnemius muscle tendon, and seven
percent for his tricompartmental osteoarthritis.
4

A.M.A., Guides (6th ed. 2009).

2

In a May 18, 2016 supplemental report, Dr. Metropoulos noted that the A.M.A., Guides
allowed for a medical examiner to combine diagnoses if the most impairing diagnosis did not
adequately reflect a claimant’s functional loss. He explained that based on appellant’s complaints
of continuing and increased right knee pain and objective examination findings, a combination of
diagnoses more accurately reflected appellant’s total functional loss to his right lower extremity.
In a June 2, 2016 report, Dr. Katz reiterated that the A.M.A., Guides clearly provides that
the examiner should use the diagnosis which offers the highest impairment rating. In a June 28,
2016 report, he indicated that he was unable to provide a current impairment rating or MMI date
based on the current evidence of record and again recommended a second opinion evaluation.
OWCP found a conflict in medical opinion between Dr. Metropoulos, appellant’s treating
physician, and Dr. Katz, DMA, regarding the degree of permanent impairment to appellant’s right
lower extremity as a result of his accepted right knee condition. It referred appellant’s case, along
with a statement of accepted facts (SOAF) and a copy of the medical record, to Dr. Paul J.
Drouillard, an osteopath Board-certified in orthopedic surgery, for an impartial medical
examination and opinion to resolve the conflict pursuant to 5 U.S.C. § 8123(a).
In a September 27, 2016 report, Dr. Drouillard discussed appellant’s history of injury and
reviewed the medical record of evidence, including the SOAF. He related that a December 2, 2015
right knee magnetic resonance imaging (MRI) scan showed tricompartmental osteoarthritis
degenerative tear in the posterior horn of the medial meniscus, and a small Baker’s cyst. Upon
physical examination of appellant’s right knee, Dr. Drouillard observed some palpable crepitus
under the patellofemoral joint of both knees, consistent with chondromalacia. Drawer, Lachman,
pivot shift, and McMurray’s tests were negative. Dr. Drouillard diagnosed right knee degenerative
joint disease. He reported that, according to the SOAF, appellant’s claim had been accepted for
right knee strain and he had been granted a schedule award for two percent permanent impairment
of the right lower extremity. Dr. Drouillard noted his agreement with that assessment.
On October 13, 2016 Dr. Arthur S. Harris, a Board-certified orthopedic surgeon serving as
a DMA, reviewed Dr. Drouillard’s September 27, 2016 report. He noted that a SOAF was not
contained within the case file. Dr. Harris reported that according to Table 16-3, page 509, of the
sixth edition of the A.M.A., Guides, appellant had two percent lower extremity permanent
impairment “for residual problems status post straining injury right knee.” He noted a date of
MMI of September 27, 2016. Dr. Harris reported that, as appellant was previously awarded two
percent right lower extremity permanent impairment, appellant was not entitled to an increased
schedule award.
By decision dated November 4, 2016, OWCP denied appellant’s claim for an increased
schedule award.
On April 20, 2017 appellant appealed to the Board. By decision dated November 3, 2017,
the Board determined that there had been no conflict, pursuant to 5 U.S.C. § 8123(a), between
Dr. Metropoulos and Dr. Katz with respect to the extent of appellant’s right lower extremity
impairment and, therefore, Dr. Drouillard was a second opinion examiner. The Board also found
that Dr. Drouillard’s September 27, 2016 impairment rating report was of diminished probative
value as he had not provided an impairment rating in accordance with the sixth edition of the

3

A.M.A., Guides. The case was remanded for Dr. Drouillard, acting as a second opinion physician,
to provide a supplemental report which properly conformed to the sixth edition of the A.M.A.,
Guides. The Board also noted that Dr. Harris, a DMA, had not been provided with a copy of the
SOAF.
On December 11, 2017 OWCP requested an addendum medical report from
Dr. Drouillard. It requested that he provide medical rationale for how he arrived at the two percent
right lower extremity permanent impairment rating. OWCP advised Dr. Drouillard to clearly
reference specific tables, measurements, calculations, and protocols in the sixth edition of the
A.M.A., Guides.
In a February 7, 2018 supplemental report, Dr. Drouillard related appellant’s complaints
of pain at the front of the right knee, particularly the infrapatellar and suprapatellar areas. He
reviewed appellant’s history and the SOAF, and noted that appellant’s claim had been accepted
for right knee sprain. Dr. Drouillard discussed appellant’s medical records and indicated that a
July 14, 2014 right knee MRI scan report demonstrated moderate degenerative changes in the
patella. Upon physical examination of appellant’s right knee, he observed repetitive flexion and
extension with no palpable crepitus. Range of motion was 0 to 120 degrees bilaterally. Drawer,
Lachman, pivot shift, and McMurray’s testing were negative. Dr. Drouillard diagnosed resolved
right knee sprain, mild-to-moderate degenerative joint disease in both knees, most pronounced at
the patellofemoral joint, and possible degenerative changes of the right hip.
Dr. Drouillard referenced Table 16-3, Knee Regional Grid, of the A.M.A., Guides and
assigned a class 1 diagnosis based on the accepted diagnosis of right knee sprain with normal range
of motion. He found a grade modifier of 1 for functional history (GMFH) due to the fact that
appellant was still symptomatic and zero for physical examination (GMPE) due to normal range
of motion and no evidence of any functional impairment. Dr. Drouillard related that a grade
modifier for clinical studies (GMCS) was inapplicable. Utilizing the net adjustment formula, he
indicated that a GMFH of 1 minus class diagnosis of 1 equaled a grade modifier of 0, and a GMPE
of 1 minus diagnosis of 1 equaled a grade modifier of 0. Dr. Drouillard calculated that, with zero
net adjustment, appellant had a final right lower extremity permanent impairment rating of two
percent.
By decision dated February 27, 2018, OWCP denied appellant’s claim for an increased
schedule award. It found that the medical evidence of record failed to establish that he was entitled
to more than the two percent permanent impairment of his right lower extremity previously
awarded. OWCP determined that the “special weight” of the medical opinion evidence rested with
the February 7, 2018 report of Dr. Drouillard as an “impartial medical examiner.”
LEGAL PRECEDENT
The schedule award provisions of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, good administrative practice necessitates the use of

4

a single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as a standard for evaluation of schedule losses and
the Board has concurred in such adoption.5 For schedule awards after May 1, 2009, the impairment
is evaluated under the sixth edition of the A.M.A., Guides, published in 2009.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 In determining impairment for the lower extremities under the sixth edition of
the A.M.A., Guides, an evaluator must establish the appropriate diagnosis for each part of the
lower extremity to be rated. With respect to the knee, the relevant portion of the leg for the present
case, reference is made to Table 16-3 (Knee Regional Grid) beginning on page 509.8 After the Class
of Diagnosis (CDX) is determined from the Knee Regional Grid (including identification of a
default grade value), the net adjustment formula is applied using the GMFH, GMPE, and GMCS.
The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9 Under
Chapter 2.3, evaluators are directed to provide reasons for their impairment rating choices,
including choices of diagnoses from regional grids and calculations of modifier scores.10
A claim for an increased schedule award may be based on new exposure.11 Absent any
new exposure to employment factors, a claim for an increased schedule award may also be based
on medical evidence indicating that the progression of an employment-related condition has
resulted in a greater permanent impairment than previously calculated.12
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical adviser
providing rationale for the percentage of impairment specified.13

5

20 C.F.R. § 10.404 (1999); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.806.6.6a (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides 3, section 1.3, The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement (6th ed. 2009).
8

See A.M.A., Guides (6th ed. 2009) 509-11.

9

Id. at 494-531.

10

Id. at 23-28.

11

A.A., 59 ECAB 726 (2008); Tommy R. Martin, 56 ECAB 273 (2005); Rose V. Ford, 55 ECAB 449 (2004).

12

James R. Hentz, 56 ECAB 573 (2005); Linda T. Brown, 51 ECAB 115 (1999).

13

Id. See C.K., Docket No. 09-2371 (issued August 18, 2010).

5

ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s November 4, 2016 decision because the
Board considered that evidence in its November 3, 2017 decision and found it insufficient for
purposes of an increased schedule award. Findings made in prior Board decisions are res judicata
absent any further review by OWCP under section 8128 of FECA.14
The Board initially notes that OWCP improperly accorded Dr. Drouillard the special
weight of an impartial medical examiner under 5 U.S.C. § 8123(a). In its November 3, 2017
decision, the Board found that there was no conflict in medical opinion evidence regarding
appellant’s permanent impairment and, therefore, Dr. Drouillard was a second opinion examiner.
As noted, findings made in prior Board decisions are res judicata. Despite the Board’s previous
determination as to Dr. Drouillard’s status as a second opinion physician, OWCP in its
February 27, 2018 decision, still afforded Dr. Drouillard the special weight of medical opinion as
an impartial medical examiner. Due to the Board’s previous findings of no conflict in the medical
opinion evidence, Dr. Drouillard should only be considered as an OWCP referral physician.15
Although his report must not be given special weight with respect to the matter of permanent
impairment, it can still be considered for its own intrinsic value.16
In a February 7, 2018 report, Dr. Drouillard reviewed appellant’s history, including the
SOAF, and provided examination findings. He diagnosed resolved right knee sprain, mild-tomoderate bilateral degenerative joint disease, and possible degenerative changes of the right hip.
Dr. Drouillard referenced Table 16-3, Knee Regional Grid, of the A.M.A., Guides and determined
that appellant had a right lower extremity permanent impairment rating of two percent based on
his accepted diagnosis of right ankle sprain. Based on his February 7, 2018 report, OWCP
determined that appellant was not entitled to an increased schedule award than the previously
received award of two percent permanent impairment of his right lower extremity.
The Board finds, however, that Dr. Drouillard’s February 7, 2018 supplemental report
lacks medical rationale. He reported his impression was that appellant’s accepted right knee sprain
had resolved, but went on to provide an impairment rating based on the diagnosis of right knee
sprain. Dr. Drouillard, however, failed to explain how appellant had a permanent impairment due
to a condition that had resolved.17 Furthermore, the Board notes that he also diagnosed
degenerative joint disease in appellant’s right knee
It is well established that proceedings under FECA are not adversarial in nature, and while
the employee has the burden of proof to establish entitlement to compensation, OWCP shares
14

See B.R., Docket No. 17-0294 (issued May 11, 2018).

15

See L.Y., Docket No. 16-0012 (issued May 17, 2016).

16

See R.H., Docket No. 17-1477 (issued March 14, 2018).

17

See T.W., Docket No. 16-0176 (issued January 10, 2018).

6

responsibility in the development of the evidence.18 Once OWCP undertook development of the
evidence by referring appellant to second opinion physician Dr. Drouillard, it had an obligation to
do a complete job and obtain a proper evaluation and report that would resolve the issue in this
case.19 In light of these deficiencies in Dr. Drouillard’s February 7, 2018 second opinion report,
the Board will, therefore, set aside OWCP’s February 27, 2018 decision and remand the case for
a new second opinion examiner to conduct a proper analysis under the A.M.A., Guides in order to
determine the extent of appellant’s right lower extremity impairment.
On remand OWCP shall update the SOAF and refer appellant to a new second opinion
physician for an evaluation concerning the extent of appellant’s permanent impairment in
accordance with the A.M.A., Guides. After this and other such further development as may be
deemed necessary, it shall render a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

18

Donald R. Gervasi, 57 ECAB 281 (2005); William J. Cantrell, 34 ECAB 1233 (1983).

19

Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

7

ORDER
IT IS HEREBY ORDERED THAT the February 27, 2018 merit decision of the Office
of Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: March 5, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

